Filed 5/17/16 P. v. Irra CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068890

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD259816)

JESUS GABRIEL IRRA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Howard H.

Shore, Judge. Affirmed.



         Jill M. Klein, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Jesus Gabriel Irra appeals from a judgment following a jury verdict finding him

guilty of corporal injury to a fellow parent (Pen. Code, § 273.5, subd. (a));1 false



1        Unless otherwise indicated, all further statutory references are to the Penal Code.
imprisonment (§§ 236, 237, subd. (a)); and three counts of disobeying a court order

(§ 273.6, subd. (a)). The trial court sentenced Irra to prison for a term of four years.

       Appointed appellate counsel filed a brief presenting no argument for reversal, but

inviting this court to review the record for error in accordance with People v. Wende

(1979) 25 Cal.3d 436 (Wende). Irra has not responded to our invitation to file a

supplemental brief. After having independently reviewed the entire record for error as

required by Anders v. California (1967) 386 U.S. 738 (Anders) and Wende, we affirm.

                                              I

                    FACTUAL AND PROCEDURAL BACKGROUND

       Irra and the victim Vanessa V. were in a dating relationship. Vanessa V. became

pregnant with Irra's child, but broke off the dating relationship before giving birth in

August 2014. On September 16, 2014, Vanessa V. arranged to meet Irra outside her

house inside his car to give her some money for the child. Vanessa V. testified that in the

car Irra had sexual intercourse with her against her will, as well as physically injuring her

by twisting and bruising her arm and hitting her in the head. Irra testified that the sexual

intercourse was consensual, but he became angry with Vanessa V. during the encounter

and hurt her arm.

       Vanessa V. obtained a restraining order against Irra on September 26, 2014, but

there was evidence that Irra violated the restraining order on several occasions by making

contact with Vanessa V. Vanessa V. also testified that her vehicle was vandalized in

October 2014, and she suspected that Irra was the perpetrator.



                                              2
       Irra was charged with forcible rape (§ 261, subd. (a)(2)); corporal injury to a

fellow parent (§ 273.5, subd. (a)); false imprisonment (§§ 236, 237, subd. (a)); petty theft

(§ 484); and four counts of disobeying a court order (§ 273.6, subd. (a)).

       At trial, the jury found Irra guilty of corporal injury to a fellow parent (§ 273.5,

subd. (a)); false imprisonment (§§ 236, 237, subd. (a)); and three counts of disobeying a

court order (§ 273.6, subd. (a)). The jury found him not guilty of petty theft (§ 484) and

one of the counts of disobeying a court order (§ 273.6, subd. (a)). The jury was unable to

reach a verdict on the forcible rape count, and the People eventually dismissed that

charge.

       At sentencing, the trial court denied probation, explaining that the factors in

support of a denial of probation outweighed those in support. It then sentenced Irra to

prison for a term of four years.

       Irra filed a notice of appeal.

                                              II

                                        DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal.3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified as a possible but not arguable

issues (1) whether the evidence was sufficient to support a finding that Irra committed

false imprisonment; and (2) whether the trial court abused its discretion in denying

probation.

                                              3
       After we received counsel's brief, we gave Irra an opportunity to file a

supplemental brief, but Irra did not respond.

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436, and Anders,

supra, 386 U.S. 738, including the issue suggested by counsel, has disclosed no

reasonably arguable appellate issue. Irra has been adequately represented by counsel on

this appeal.

                                      DISPOSITION

       The judgment is affirmed.


                                                                                  IRION, J.

WE CONCUR:



HUFFMAN, Acting P. J.



AARON, J.




                                                4